ON MOTION
ORDER
Natrol, Inc., General Nutrition, Inc., and Horphag Research, Ltd. move to lift the stay of proceedings in this appeal and to dismiss this appeal, due to this court’s recent decision in International Nutrition Company v. Horphag Research, Ltd., 257 F.3d 1824, 2001 WL 792987 (Fed.Cir. July 16, 2001). Natrol et al. state that the motions are unopposed.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion to lift the stay is granted.
*959(2) The motion to dismiss is granted.